Simmons, C. J.'
Where A, the owner of land, borrows money from B and gives a security deed, taking a bond for titles, and subsequently mortgages the land to C to secure the payment of money borrowed, and then sells and transfers the bond for titles to D, who has notice of the mortgage, aud D pays off the claims of B, C can not in equity foreclose his mortgage on the land and have it sold without first paying or tendering to D the amount paid by the latter to B. Crummey v. Bank, 30 Ga. 670; Williams v. Foy, 111 Ga. 856.

Judgment affirmed.


By five Justices.